     Case 3:18-cv-01502-JAH-MSB Document 47 Filed 06/05/20 PageID.1264 Page 1 of 1



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    JOSHUA PRICE and ROBERT BOCK,                          Case No. 18cv1502-JAH (MSB)
      individually and on behalf of all others
11
      similarly situated,                                    ORDER RESETTING TELEPHONIC
12                                         Plaintiffs,       MOTION HEARING
13    v.
14
      FERRELLGAS, INC., a Delaware
15    Corporation; and DOES 1 through 50,
      inclusive,
16
                                         Defendants.
17
18          On the Court’s own motion, IT IS HEREBY ORDERED the Motion Hearing set for
19    June 15, 2020, is VACATED. The Motion Hearing will be telephonic and is RESET to
20    June 23, 2020, at 11:00 a.m. Chambers staff will contact the parties, prior to the hearing
21    date, with further instructions.
22          IT IS SO ORDERED.
23
24
25
26    DATED: June 5, 2020
27                                                       _________________________________
                                                         Hon. John A. Houston
28                                                       United States District Judge
                                                         1
                                                                                  18cv1502-JAH (MSB)
